Case 21-40194-KKS Doc 25 Filed 08/26/21 Pagelof3

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF FLORIDA

TALLAHASSEE DIVISION
IN RE: CASE NO.: 21-40194-KKS
CHAPTER 13
DALLAS GIBSON
Debtor /

 

CHAPTER 13 TRUSTEE'S
OBJECTION(S) TO CONFIRMATION OF
CHAPTER 13 PLAN (DOC. 14)

COMES NOW, LEIGH DUNCAN GLIDEWELL, Chapter 13 Trustee, by
and through her undersigned attorneys, and hereby objects to confirmation of
Debtor(s)' Chapter 13 Plan (Doc. 14) for the following reasons:

1. The Plan base is not sufficient to pay all allowed secured, priority and
administrative claims.

2. There is a discrepancy between the amount proposed to be paid through
the Plan ($16,691.24) and the mortgage arrearage reflected in the Proof of Claim
filed by The Bank of New York Mellon Trust, c/o NewRez LLC, d/b/a Shellpoint
Mortgage ($17,504.10).

3. The Plan fails to address the Notice of Post-Petition Mortgage Fees,

Expenses and Charges filed by The Bank of New York Mellon Trust, c/o NewRez

LLC, d/b/a Shellpoint Mortgage in the amount of $950.00.
Case 21-40194-KKS Doc 25 Filed 08/26/21 Page2of3

4. The Debtor(s)’ Schedules reflect a claim secured by a lien on the
Debtor(s)’ residence which it appears may be paid by the Trustee. The Trustee has
not been provided with copies of documents which support a perfected security
interest to determine if the claimant has a perfected security interest. In addition, the
Trustee has not been provided with a copy of the itemization of the pre-petition fees,
costs and other charges, including any attorney's fees if applicable, which apply to
this claim. If the documents, through a Proof of Claim, or in another manner are
provided to the Trustee, this objection to confirmation may be resolved or rendered
moot.

5, The Debtor(s) has failed to provide a copy of the 2019 United States
Income Tax Return to the Chapter 13 Trustee. A Motion to Dismiss is pending.

6. Pursuant to the Debtor(s)’ Schedule J, it appears that the Debtor(s) has
negative net disposable income of $765.00 per month, but the listed monthly Plan
payment is $319.02. The Trustee is unclear how the Debtor(s) intends to fund the
Plan.

7, The Debtor(s) has failed to complete the 341 Meeting of Creditors.

8. The Debtor(s) previously filed Case No. 06-40426 on October 4, 2006,

and the Court entered an Order Discharging Debtor(s) on November 18, 2010.
Case 21-40194-KKS Doc 25 Filed 08/26/21 Page3of3

RESPECTFULLY SUBMITTED.

widen wm Gtidenet

/s/William J. Miller, Jr.
OFFICE OF CHAPTER 13 TRUSTEE
POST OFFICE BOX 646
TALLAHASSEE, FL 32302
Idhecf@earthlink.net
(850) 681-2734 "Telephone"
(850) 681-3920 "Facsimile"

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and accurate copy of the foregoing has
been furnished by the court's current CM/ECF notice of electronic filing or first

class mail to:

DALLAS GIBSON
106 PAYNE STREET
CRAWFORDVILLE, FL 32327

LEIGHANNE BOONE

THE BOONE LAW FIRM, PA
207 WEST PARK AVE., SUITE A
TALLAHASSEE, FL 32301

on the same date as reflected on the Court's docket as the electronic filing date for

this document.

/s/Leigh Duncan Glidewell
/s/William J. Miller, Jr.
OFFICE OF CHAPTER 13 TRUSTEE

August 26, 2021
